Judgment *934unanimously affirmed. Memorandum: We reject the contention of defendant that the prosecutor improperly commented during summation on a bent screwdriver found in defendant’s possession, thereby depriving him of a fair trial. Although the charge of possession of burglar’s tools had been withdrawn at the close of the People’s proof, the screwdriver, which had been admitted into evidence without objection, was relevant to the charges of burglary and criminal mischief (see, People v Ashwal, 39 NY2d 105, 109). Finally, upon our review of the record, we conclude that the sentence is neither unduly harsh nor severe (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Genesee County Court, Morton, J.—Burglary, 3rd Degree.) Present—Pine, J. P., Lawton, Callahan, Doerr and Boehm, JJ.